IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

FRIEDA MAE ROGERS and
PREMIER TRUST, INC.,

Plaintiffs,

Vv. Civ. No. 18-116-CFC/SRF
WILMINGTON TRUST COMPANY
and WILMINGTON TRUST
INVESTMENT ADVISORS, INC.,

ed cd

Defendants.
MEMORANDUM ORDER

Pending before me is a motion for summary judgment filed by Defendant
Wilmington Trust Investment Advisors, Inc. (WTIA). D.I. 189. In its Concise
Statement of Material Facts in Support of Its Motion for Summary Judgment,
WTIA states that “Mr. [Christopher] Sullivan is very familiar with all of the
investments purchased and managed by Wilmington Trust for the Roen Trust
between November 2008 and January 2015.” D.I. 190, 94. Plaintiff cites in
support of this factual statement a sworn declaration in which Sullivan averred that
he was “very familiar with all of the investments purchased and managed by
Wilmington Trust for the Roen Trust between November 2008 and January 2015.”
D.I. 190-2, 9 5. Plaintiffs deny this factual assertion and point to excerpts from

Sullivan’s deposition that appear to establish that between 2008 and 2015 Sullivan
never read any of the private placement materials for the private limited
partnership investments made by Wilmington Trust for the Roen Trust and that he
lacked a basic understanding of the contents of a private placement memorandum.
See D.I. 226-1 at 12-16.

Because there is a disputed fact that WTIA has said is material to its
summary judgment motion, I will deny the motion. See Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986) (holding that summary judgment will not lie
if there is a genuine dispute about a material fact).

WHEREFORE, this 26" day of November 2019, Defendant Wilmington
Trust Investment Advisor Inc.’s Motion for Summary Judgment (D.I. 189) is

DENIED.

CL br 0,

United States District Jud
